EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

(Currently Amended) A method for automatically determining geographic positions of signal sources in areas with limited satellite coverage, the method comprising: 
receiving, by one or more processors, signal data collected by a receiver moving along a path through a geographic area with limited satellite coverage, the signal data being indicative of changes, over a period of time, in strength of respective signals detected by the moving receiver and emitted by multiple signal sources statically disposed along the path; 
receiving, by the one or more processors, indications of a first position of the receiver at a first time prior to entering the geographic area and a second position of the receiver at a second time subsequent to leaving the geographic area; 
calculating, by the one or more processors, static positions of the signal sources using (i) the received signal data collected by the moving receiver and (ii) the received indications of the first and second positions and the respective times; and 
subsequently to calculating the static positions of the signal sources, using the calculated positions of the signal sources to geoposition a device moving along the path;
wherein determining the estimated positions includes: 
determining, for each of the signal sources, a time at which the strength of the signal emitted by the signal source reaches its peak value at the receiver, and 
determining an order in which the signal sources are arranged along the path using the determined times at which the signals reach their corresponding peak values;

determining a length of the path, 
determining a number of the signal sources,
determining an average distance between the signal sources using the length of the path and the determined number; and 
determining the positions for the signal sources using the received signal data and the determined order in which the signal sources are arranged along the path.

8. (Currently Amended) A method for automatically determining geographic positions of signal sources in areas with limited satellite coverage, the method comprising: 	receiving, by one or more processors, signal data collected by a receiver moving along a path through a geographic area with limited satellite coverage, the signal data being indicative of changes, over a period of time, in strength of respective signals detected by the moving receiver and emitted by multiple signal sources statically disposed along the path; 
receiving, by the one or more processors, indications of a first position of the receiver at a first time prior to entering the geographic area and a second position of the receiver at a second time subsequent to leaving the geographic area; 
calculating, by the one or more processors, static positions of the signal sources using (i) the received signal data collected by the moving receiver and (ii) the received indications of the first and second positions and the respective times; and 
subsequently to calculating the static positions of the signal sources, using the calculated positions of the signal sources to geoposition a device moving along the path;
wherein the signal data further includes data collected by multiple receivers moving along the path; and wherein determining the positions for the signal sources includes using combining the data collected by multiple receivers;


13. (Currently Amended) A system for geopositioning receivers in areas with areas with limited satellite coverage, the system comprising: 
one or more processors; 
a non-transitory computer-readable memory coupled to the one or more processors and storing thereon instructions that, when executed by the one or more processor, cause the system to: 
receive signal data collected by a receiver moving along a path through a geographic area with limited satellite coverage, the signal data being indicative of changes, over a period of time, in strength of respective signals detected by the moving receiver and emitted by multiple signal sources statically disposed along the path, 
receive indications of positioning fixes and timestamps for endpoints of the path, 
calculate static positions of the signal sources using (i) the received signal data collected by the moving receiver and (ii) the positioning fixes and the timestamps of the endpoints, and 
subsequently to calculating the static positions of the signal sources, use the calculated positions for the signal sources to geoposition a device moving along the path;
wherein to determine the estimated positions, the instructions further cause the system to: 
determine, for each of the signal sources, a time at which the strength of the signal emitted by the signal source reaches its peak value at the receiver, and 
determine an order in which the signal sources are arranged along the path using the determined times at which the signals reach their corresponding peak values;
sources using the length of the path and the determined number; and determine the positions for the signal sources using the received signal data and the determined order in which the signal sources are arranged along the path.

16. (Currently Amended) A method for automatically determining positions of signal sources in areas with limited satellite coverage, the method comprising: 
receiving, by one or more processors, a description of geometry of a path along which multiple signal sources are arranged, the path traversing a geographic area with limited satellite coverage; 
receiving, by the one or more processors from the multiple of signal sources, signal data indicative of distances between at least several of the multiple signal sources, the signal data generated by the plurality of signal sources transmitting management frames; 
calculating, using the indication of the path and the received signal data, static positions of the multiple signal sources along the path; and 
subsequently to calculating the static positions of the signal sources, using the calculated positions for the signal sources to geoposition a device moving along the path;
between the first signal source and the second signal source further using the received indications of positions of the first signal source and the second signal source.

The rest of claims has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the 112 rejection has been withdrawn in view of the PTAB decision 2-9-2022, claims 4, 13 and 16, the rejection was withdrawn in view of appellant arguments and claim 8 was previously indicated as allowable if it includes all the limitations of the parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/           Primary Examiner, Art Unit 2647